UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-00078-TLW-9)


Submitted:   October 21, 2013              Decided:   October 25, 2013


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Wright, Appellant Pro Se.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Wright appeals the district court’s order denying

his motion for specific performance to compel the Government to

file a motion under Fed. R. Crim. P. 35(b).              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.            See United States

v. Wright, No. 4:11-cr-00078-TLW-9 (D.S.C. May 10, 2013).                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2